DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (2009/0287716) in view of Ernst et al. (5,263,804).
Regarding claim 1, Barbieri discloses a method for installing an advertising unit on a ground surface, the method comprising the steps of: applying an adhesive at an installation area located at the ground surface and depositing the advertising unit at the installation area atop the adhesive (paragraph 0064). Barbieri further discloses the steps of forming one or more holes in the installation area and passing a fastener through at least a portion of the advertising unit into each of the one or more holes (paragraphs 0064 and 0065)
However, Barbieri does not disclose the steps of cleaning the installation area and curing the adhesive. Ernst teaches that it was known in the art to clean an installation area (column 3, lines 45-49) and to cure an adhesive (column 1, lines 19-25). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to clean the installation area and to cure the adhesive disclosed by Barbieri, as taught by Ernst, in order to achieve better adhesion of the advertising unit to the ground surface.
Regarding claim 3, Ernst discloses scrubbing with a brush (column 3, lines 45-49).
Regarding claims 7 and 8, the installation area disclosed by Barbieri is a divider line in a parking lot. See paragraph 0119. The divider line is at least as large as a footprint of the advertising unit.
Regarding claim 11, Ernst discloses the step of applying adhesive 54 (Fig. 7) within each of the one or more holes. 
Regarding claims 12 and 13, Ernst discloses the step of securing an anchoring component comprising a nut 10 (Fig. 1) to distal portions of each of the fasteners 18 (Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to secure an anchoring component to a distal portion of the fasteners, as taught by Ernst, in order to better secure the fasteners.
Regarding claim 14, Barbieri discloses a back unit 102; and a cover 104, wherein the cover is mounted to the back unit to define a cavity. Figs. 17 and 18 show that the cover slides laterally into place underneath rail 126. The space underneath the rail constitutes a track.
Regarding claim 15, Barbieri discloses that the cover comprises a traction material. See paragraph 0084.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (2009/0287716) in view of Ernst et al. (5,263,804), as applied to claim 1, above, and further in view of Laughlin (4,229,912).
Barbieri discloses the invention substantially as claimed, as set forth above. However, although Ernst teaches the step of cleaning the installation area, as explained above, Ernst does not disclose the step of cleaning the installation area by flailing it. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a flail to clean the surface disclosed by Barbieri, because Laughlin teaches that rotary tools for surface cleaning by means of pivoted flails are well known (column 1, lines 9-10). 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (2009/0287716) in view of Ernst et al. (5,263,804), as applied to claim 1, above, and further in view of Abbasi et al. (2015/0354238).
As mentioned above, Ernst discloses scrubbing with a brush. However, it is not known what kind of brush is used. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a wire brush because Abbasi teaches that such a brush was well known for cleaning masonry (paragraph 0047).
Regarding claim 5, Ernst discloses using air pressure to blow away debris. See column 3, lines 45-49.
Regarding claim 6, as noted above Ernst discloses using air pressure to blow away debris. Such would inherently require a mechanical blower.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (2009/0287716) in view of Ernst et al. (5,263,804), as applied to claim 1, above, and further in view of Shay (2013/010506).
Barbieri discloses the invention substantially as claimed, as set forth above, and Ernst discloses the use of epoxy as the adhesive of choice (see column 1, lines 19-25 of Ernst). However, Ernst does not specifically disclose using a two-part epoxy. Shay teaches that it was known in the art to use a two-part epoxy to adhere something to asphalt. See paragraph 0007). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a two-part epoxy to adhere the advertising unit disclosed by Barbieri, as taught by Shay, as a matter of design choice.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (2009/0287716) in view of Ernst et al. (5,263,804), as applied to claim 1, above, and further in view of Coven (9,545,177).
.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (2009/0287716) in view of Ernst et al. (5,263,804), as applied to claim 1, above, and further in view of Dizes (2018/0338600).
Barbieri discloses the invention substantially as claimed, as set forth above. However, Barbieri does not disclose the step of placing one or more weights on the advertising unit. Dizes teaches that it was known in the art to use weights to hold two pieces together while adhesive cures (paragraph 0045). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply weights to the elements disclosed by Barbieri while the adhesive cures, as taught by Dizes, in order to hold the elements in place while the adhesive cures.
Regarding claim 17, curing an adhesive inherently requires waiting a period of time.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (2009/0287716) in view of Ernst et al. (5,263,804) and Shay (2013/010506).
Regarding claim 18, Barbieri discloses a method for installing an advertising unit on a ground surface, the method comprising the steps of: applying an adhesive at an installation area located at the ground surface and depositing the advertising unit at the installation area atop the adhesive (paragraph 0064). Barbieri further discloses the steps of forming one or more holes in the installation area, passing 10 (Fig. 1) to a distal portion of the fastener 18 (Fig. 1).
However, Barbieri does not disclose the steps of cleaning the installation area and curing the adhesive. Ernst teaches that it was known in the art to clean an installation area (column 3, lines 45-49) and to cure an adhesive (column 1, lines 19-25). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to clean the installation area and to cure the adhesive disclosed by Barbieri, as taught by Ernst, in order to achieve better adhesion of the advertising unit to the ground surface.
Further, Ernst discloses the use of epoxy as the adhesive of choice (see column 1, lines 19-25 of Ernst). However, Ernst does not specifically disclose using a two-part epoxy that must be mixed. Shay teaches that it was known in the art to use a two-part epoxy to adhere something to asphalt. See paragraph 0007). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a two-part epoxy to adhere the advertising unit disclosed by Barbieri, as taught by Shay, as a matter of design choice.
Regarding claim 19, Barbieri discloses a back unit 102; and a cover 104, wherein the cover is removably mounted to the back unit, and an aperture 136 (Fig. 6, paragraph 0097) is located in the back unit.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (2009/0287716) in view of Ernst et al. (5,263,804), Abbasi et al. (2015/0354238), Laughlin (4,229,912), Shay (2013/010506), Coven (9,545,177), and Dizes (2018/0338600).
Barbieri discloses a method for installing an advertising unit at an installation are of a parking lot, the installation area comprising a divider line (paragraph 0119), the method comprising the steps of: 
166 can be placed per paragraph 0097);
Passing a fastener 168 through each of at least two countersunk apertures (Fig. 27, paragraph 0097) in the back unit, wherein the holes are drilled at locations to correspond with each of at least two countersunk apertures 136 (Fig. 27) in the back unit. (The holes drilled in the ground are not shown, but are discussed in paragraph 0097); and
Sliding a cover portion 104 within a track of the back unit (Barbieri discloses a back unit 102; and a cover 104, wherein the cover is mounted to the back unit to define a cavity. Figs. 17 and 18 show that the cover slides laterally into place underneath rail 126. The space underneath the rail constitutes a track.)
However, Barbieri does not disclose the steps of cleaning the installation area and curing the adhesive. Ernst teaches that it was known in the art to clean an installation area with a brush and air pressure (column 3, lines 45-49) and to cure an adhesive (column 1, lines 19-25). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to clean the installation area with a brush and air pressure and to cure the adhesive disclosed by Barbieri, as taught by Ernst, in order to achieve better adhesion of the advertising unit to the ground surface.
Ernst discloses the step of securing an anchoring component comprising a nut 10 (Fig. 1) to distal portions of each of the fasteners 18 (Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to secure an anchoring component to a distal portion of the fasteners, as taught by Ernst, in order to better secure the fasteners.
Although Ernst discloses the step of cleaning the installation area, as explained above, Ernst does not disclose the step of cleaning the installation area by flailing it. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a flail  Laughlin teaches that rotary tools for surface cleaning by means of pivoted flails are well known (column 1, lines 9-10). 
Further, although Ernst discloses the step of scrubbing the installation area with a brush (column 3, lines 45-49), it is not known what kind of brush is used. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a wire brush because Abbasi teaches that such a brush was well known for cleaning masonry (paragraph 0047).
Further, Ernst discloses the use of epoxy as the adhesive of choice (see column 1, lines 19-25 of Ernst). However, Ernst does not specifically disclose using a two-part epoxy. Shay teaches that it was known in the art to use a two-part epoxy to adhere something to asphalt. See paragraph 0007). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a two-part epoxy to adhere the advertising unit disclosed by Barbieri, as taught by Shay, as a matter of design choice.
Further, Barbieri does not disclose the step of cleaning the back of the advertising unit. Coven teaches that it was known in the art to roughen a surface prior to applying an adhesive, in order to make the adhesive bond more secure. See column 2, lines 58-61. Coven further teaches that part of the roughening process “includes removing all sanding debris and drying the surface” (column 2, lines 61-62) which constitutes cleaning. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to roughen and clean the underside of the advertising unit disclosed by Barbieri, as taught by Coven, in order to make the adhesive bond more secure.
Further, Barbieri does not disclose the step of placing one or more weights on the advertising unit. Dizes teaches that it was known in the art to use weights to hold two pieces together while adhesive cures (paragraph 0045). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply weights to the elements disclosed by .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631